DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "122" and "123" have both been used to designate the “processor complex scheduler” and the “thread grouping”.  It appears that these reference characters were switched in Figure 2, and Figure 2 should be amended so that the reference characters are consistent with Figure 1 and paragraphs 25 and 35.  Additionally reference characters “128” and “121” have both been used to designate the “kernel” in Figures 1 and 2, respectively.  It appears Figure 2 should be amended to use reference numeral “128” to designate the kernel consistent with Figure 1 and paragraphs 25 and 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character “223” found in paragraph 36.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In both paragraphs 37 and 41, delete “121”, and insert –122-- to correctly refer to the “processor complex scheduler” in the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 10, 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0212581 to Park et al. (Park) in view of US Patent Application Publication 2019/0179757 to Walker et al. (Walker).
Claim 1
With regard to executing on one or more cores; Park teaches multiple processing cores (pars. 24, 25; Fig. 1, processing cores 106, 108, 110).
With regard to monitoring a plurality of metrics corresponding to executing on one or more cores; Park teaches monitoring core stall ratio and power (pars. 27-29).
With regard to determining, based at least in part on the plurality of metrics, a memory bandwidth constraint with respect to executing on the one or more cores; Park teaches calculating a power/energy penalty overhead and calculating a ratio of core stall time versus the core execution time (pars. 28, 29).
With regard to in response to the determining the memory bandwidth constraint, increasing a memory performance corresponding to executing on the one or more cores; Park teaches operating the DRAM at a higher frequency (par. 28), and increasing the memory frequency to decrease the core stall time (par. 31).
Park does not teach executing a group of threads on the one or more cores or performing the other steps of the method with respect to executing a group of threads on the one or more cores.  Walker teaches executing multiple threads on processor cores (par. 11).  Measuring the metrics, and determining memory constraints while executing multiple threads on multiple cores would have resulted in metrics that correspond to the group of threads and determinations of memory bandwidth constraints that correspond to the group of threads.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system, as taught by Park, to include executing multiple threads on the multiple cores, as taught by Walker, because then memory performance associated with executing multiple threads would have been improved (Walker, pars. 1, 11, 12).
Claim 2
Park teaches that the plurality of metrics comprises a core stall ratio indicating a ratio of stall cycles with respect to total cycles for the one or more cores and a core power metric (par. 28, power; par. 35, core stall ratio).
Claim 3
Park teaches that the core power metric comprises at least one of an energy per instruction metric with respect to the one or more cores or a total power draw metric with respect to the one or more cores (par. 28, power corresponds to total power draw).
Claim 9
Park teaches that increasing the memory performance comprises at least one of increasing a frequency or voltage of a dynamic random access memory, or increasing a frequency or voltage of a fabric interconnect for the one or more cores (par. 28, operating DRAM at a higher frequency; par. 31, increasing memory frequency to decrease core stall time).
Claim 10
Park does not teach that the fabric interconnect communicatively couples the one or more cores.  Walker teaches an interconnect fabric that passes messages between multiple compute complexes (par. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system, as taught by Park, to include an interconnect fabric, as taught by Walker, because then memory performance would have been increased in computer systems that used an interconnect fabric.
Claim 12
With regard to a memory; Park teaches a dynamic random access memory (DRAM) (Fig. 1, memory device 104; par. 24).
With regard to at least one processor configured to: monitor a core stall ratio and a core power metric with respect to executing on one or more cores; Park teaches monitoring core stall ratio and power (pars. 27-29).
With regard to at least one processor configured to determine, based at least in part on the core stall ratio and the core power metric, a memory constraint with respect to executing on the one or more cores; Park teaches calculating a power/energy penalty overhead and calculating a ratio of core stall time versus the core execution time (pars. 28, 29).
With regard to at least one processor configured to: in response to determining the memory constraint, increase a memory performance corresponding to executing on the one or more cores; Park teaches operating the DRAM at a higher frequency (par. 28), and increasing the memory frequency to decrease the core stall time (par. 31).
Park does not teach monitoring the metrics with respect to a group of threads executing on the one or more cores or performing the other steps with respect to the group of threads executing on the one or more cores.  Walker teaches executing multiple threads on processor cores (par. 11).  Measuring the metrics, and determining memory constraints while executing multiple threads on multiple cores would have resulted in metrics that correspond to the group of threads and determinations of memory bandwidth constraints that correspond to the group of threads.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system, as taught by Park, to include executing multiple threads on the multiple cores, as taught by Walker, because then memory performance associated with executing multiple threads would have been improved (Walker, pars. 1, 11, 12).
Claim 13
Park teaches that the core power metric comprises at least one of an energy per instruction metric with respect to the one or more cores or a total power draw metric with respect to the one or more cores, and the core stall ratio indicates a ratio of core stall cycles with respect to total core cycles for the one or more cores (par. 28, power corresponds to total power draw; par. 35, core stall ratio).
Claim 16
Park teaches that increasing the memory performance comprises at least one of increasing a frequency or voltage of a dynamic random access memory, or increasing a frequency or voltage of a fabric interconnect for the one or more cores (par. 28, operating DRAM at a higher frequency; par. 31, increasing memory frequency to decrease core stall time).
Claim 17
Park does not teach that the fabric interconnect communicatively couples the one or more cores.  Walker teaches an interconnect fabric that passes messages between multiple compute complexes (par. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system, as taught by Park, to include an interconnect fabric, as taught by Walker, because then memory performance would have been increased in computer systems that used an interconnect fabric.
Claim(s) 4, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Walker as applied to claims 1, 2 and 12 above, and further in view of US Patent Application Publication 2015/0019891 to Kumar (Kumar).
Claim 4
Park and Walker teach all the limitations of claim 2 upon which claim 4 depends.  Park further teaches determining that the core stall ratio exceeds a particular target value (par. 35).
Park and Walker do not teach determining that the core power metric exceeds a particular threshold.  Kumar teaches comparing the power to a power limit (par. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system combination, as taught by Park and Walker, to include comparing the power to a power limit, as taught by Kumar, because then power consumption would have been lowered (Kumar par. 19).
Claim 8
Park and Walker teach all the limitations of claim 1 upon which claim 8 depends.  Park and Walker do not teach that monitoring the plurality of metrics corresponding to the group of threads comprises obtaining counter values from core-level hardware counters.  Kumar teaches using an activity counter to determine core energy (pars. 20, 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system combination, as taught by Park and Walker, to include an activity counter, as taught by Kumar, because then power consumption would have been reduced (Kumar, par. 21).
Claim 14
Park and Walker teach all the limitations of claim 12 upon which claim 14 depends.  Park further teaches determining that the core stall ratio exceeds a target value (par. 35).
Park and Walker do not teach determining that the core power metric exceeds a particular threshold.  Kumar teaches comparing the power to a power limit (par. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system combination, as taught by Park and Walker, to include comparing the power to a power limit, as taught by Kumar, because then power consumption would have been lowered (Kumar par. 19).
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Walker as applied to claims 1 and 12 above, and further in view of US Patent Application Publication 2018/0349191 to Dorsey et al. (Dorsey).
Claim 5
Park and Walker teach all the limitations of claim 1 upon which claim 5 depends.  Park and Walker do not teach that the one or more cores comprise at least one performance core and at least one efficiency core, the at least one performance core having a higher peak performance than the at least one efficiency core, and the plurality of metrics corresponding to the at least one performance core.  Dorsey teaches an efficiency core and a performance core and measuring metrics on the performance core (pars. 69, 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system combination, as taught by Park and Walker, to include performance cores and efficiency cores and measuring metrics on the performance core, as taught by Dorsey, because then different core types would have been available for various goals or functions.
Claim 15
Park and Walker teach all the limitations of claim 12 upon which claim 15 depends.  Park and Walker do not teach that the one or more cores comprise at least one performance core and at least one efficiency core, the at least one performance core having a higher peak performance than the at least one efficiency core, and the core stall ratio and core power metric correspond to the at least one performance core.  Dorsey teaches an efficiency core and a performance core and measuring metrics on the performance core (pars. 69, 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system combination, as taught by Park and Walker, to include performance cores and efficiency cores and measuring metrics on the performance core, as taught by Dorsey, because then different core types would have been available for various goals or functions.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Walker as applied to claim1 above, and further in view of US Patent Application Publication 2016/0246647 to Harris et al. (Harris).
Claim 11
Park and Walker teach all the limitations of claim 1 upon which claim 11 depends.  Park and Walker do not teach moving the group of threads executing on the one or more cores to execute on another one or more cores; and continuing to monitor the plurality of metrics corresponding to the group of threads executing on the other one or more cores.  Harris teaches moving applications to different cores (par. 109).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system combination, as taught by Park and Walker, to include moving applications to different cores, as taught by Harris, because then the processors would have been more efficiently used (Harris, pars. 4-6).
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Walker and Kumar.
Claim 18
With regard to a plurality of cores; Park teaches a plurality of cores (Fig. 1, cores 106, 108, 110; par. 24).
With regard to a dynamic random access memory; Park teaches a dynamic random access memory (DRAM) (Fig. 1, memory device 104; par. 24).
With regard to at least one processor configured to: execute on the plurality of cores; Park teaches multiple processing cores (pars. 24, 25; Fig. 1, processing cores 106, 108, 110).
With regard to at least one processor configured to: monitor a core stall ratio and a core power metric with respect to the executing on the plurality of cores; Park teaches monitoring core stall ratio and power (pars. 27-29).
With regard to at least one processor configured to: determine that the core stall ratio exceeds a pre-determined target value; Park further teaches determining that the core stall ratio exceeds a particular target value (par. 35).
With regard to at least one processor configured to: in response to determining the core stall ratio exceeds the pre-determined target value and that the core power metric exceeds the particular power threshold, increase a performance of at least one of the dynamic random access memory or the fabric interconnect, Park teaches operating the DRAM at a higher frequency (par. 28), and increasing the memory frequency to decrease the core stall time (par. 31).
Park does not teach a fabric interconnect that communicatively couples the plurality of cores.  Walker teaches an interconnect fabric that passes messages between multiple compute complexes (par. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system, as taught by Park, to include an interconnect fabric, as taught by Walker, because then memory performance would have been increased in computer systems that used an interconnect fabric. 
Park does not teach executing a group of threads on the one or more cores or performing the other steps of the method with respect to executing a group of threads on the one or more cores.  Walker teaches executing multiple threads on processor cores (par. 11).  Measuring the metrics, and determining memory constraints while executing multiple threads on multiple cores would have resulted in metrics that correspond to the group of threads and determinations of memory bandwidth constraints that correspond to the group of threads.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system, as taught by Park, to include executing multiple threads on the multiple cores, as taught by Walker, because then memory performance associated with executing multiple threads would have been improved (Walker, pars. 1, 11, 12). 
Parker does not teach at least one processor configured to: determine that the core power metric exceeds a particular power threshold.  Kumar teaches comparing the power to a power limit (par. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system combination, as taught by Park and Walker, to include comparing the power to a power limit, as taught by Kumar, because then power consumption would have been lowered (Kumar par. 19). 
Claim 19
Park teaches that the at least one processor is configured to increase the performance of the at least one of the dynamic random access memory or the fabric interconnect by increasing a frequency or a voltage level of at least one of the dynamic random access memory or the fabric interconnect (par. 28, operating DRAM at a higher frequency; par. 31, increasing memory frequency to decrease core stall time).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Walker and Kumar as applied to claim 18 above, and further in view of Dorsey.
Claim 20
Park, Walker and Kumar teach all the limitations of claim 18 upon which claim 20 depends.  Park, Walker and Kumar do not teach that the plurality of cores comprises at least one performance core and at least one efficiency core, wherein the at least one performance core is associated with a higher performance than the at least one efficiency core, and the core stall ratio and the core power metric correspond to the group of threads executing on the at least one performance core.  Dorsey teaches an efficiency core and a performance core and measuring metrics on the performance core (pars. 69, 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power efficiency system combination, as taught by Park, Walker and Kumar, to include performance cores and efficiency cores and measuring metrics on the performance core, as taught by Dorsey, because then different core types would have been available for various goals or functions.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864